Citation Nr: 0911069	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-21 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder. 

2.  Entitlement to an increased evaluation for Muscle Group I 
gunshot wound residuals, described as a fracture to the neck 
of the first rib, gunshot wound with a one-half inch left 
neck scar, with retained shrapnel at level of the first 
dorsal vertebrae, with two metallic sutures at the level of 
the third posterior rib, left with arm weakness, currently 
evaluated as 30 percent disabling.

3. What evaluation is warranted for an anxiety disorder from 
September 29, 2005.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which denied entitlement to an 
increased rating for gunshot wound residuals to muscle group 
I, and entitlement to service connection for post traumatic 
stress disorder. 

Subsequently, by rating decision in February 2008, the RO 
granted service connection for an anxiety disorder, and 
assigned a 50 percent disability evaluation effective 
September 29, 2005.  The Veteran has continued his appeal for 
service connection for post traumatic stress disorder and 
this appeal is addressed below.

In his July 2007 VA Form 9, Appeal to the Board, the Veteran 
made an informal claim for service connection for headaches 
secondary to his service connected gunshot wound residuals.  
No action towards developing this claim has been taken and it 
is referred to the RO for further action.

The case was advanced on the Board's docket under 38 U.S.C.A. 
§ 7107 (West 2002 & Supp. 2008) and 38 C.F.R. § 20.900 (2008) 
in light of the appellant's advanced age.

Finally, in February 2009, the representative filed a notice 
of disagreement with the February 2008 rating decision 
assigning an initial 50 percent rating for an anxiety 
disorder.  As such, that issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. for the 
preparation of a statement of the case. VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1. The Veteran is not currently diagnosed with post traumatic 
stress disorder. 

2.  The Veteran is currently in receipt of the maximum 
disability evaluation for gunshot wound to muscle group I, 
left shoulder (minor arm), and has no complications 
warranting a separate evaluation.


CONCLUSIONS OF LAW

1. Post-traumatic stress disorder was not incurred or 
aggravated by active duty service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2008).
 
2. The criteria for an evaluation in excess of 30 percent for 
gunshot wound to muscle group I, left shoulder (minor arm) 
have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.159, 4.7, 4.73, Diagnostic Code 5301 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in January and March 
2006 correspondence, and the July 2007 supplemental statement 
of the case, of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  The increased 
rating claim was readjudicated in the August 2008 
supplemental statement of the case.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and he was provided actual notice 
of the rating criteria used to evaluate the disorders at 
issue.  The claimant was provided the opportunity to present 
pertinent evidence in light of the notice provided.  Because 
the Veteran has actual notice of the rating criteria, and 
because the claims have been readjudicated no prejudice 
exists.  There is not a scintilla of evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  Indeed, neither 
the appellant nor his representative has suggested that such 
an error, prejudicial or otherwise, exists. Hence, the case 
is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes lay statements, his written 
contentions, service treatment and personnel records, private 
and VA medical records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
files shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

a.  Service Connection- post traumatic stress disorder

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995). The absence of any one element 
will result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Establishing service connection for post traumatic stress 
disorder requires medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in- service stressor actually occurred; and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f). The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition (1994) (DSM-IV).

Analysis

The service medical records fail to show evidence of post 
traumatic stress disorder.  Indeed, no health care 
professional then or since has diagnosed the Veteran as 
suffering from post traumatic stress disorder. An August 2007 
VA examination showed a diagnosis of an anxiety disorder with 
some features of post traumatic stress disorder but not 
sufficient to reach a diagnosis of post traumatic stress 
disorder.  

The Veteran is not currently diagnosed with post traumatic 
stress disorder.  He has been seen for mental health 
psychiatric consultations by VA clinicians since 2005.  

The Board acknowledges that the Veteran served in combat, and 
was wounded in such service.  However, he has not been 
diagnosed with post traumatic stress disorder.  Congress has 
specifically limited entitlement to service connection for 
diseases or injuries to cases where such incidents have 
resulted in a disability.  38 U.S.C.A. § 1110. Where, as 
here, competent evidence does not establish the disability 
for which service connection is sought, there can be no valid 
claim for service connection. Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). In the instant case, the claim of 
entitlement to service connection for post traumatic stress 
disorder must be denied because the first essential criterion 
for the grant of service connection-competent evidence of the 
disability for which service connection is sought is not met.

Therefore, the claim is denied.



b. Increased Rating-residuals of gunshot wound muscle group I

In January 1945, the Veteran sustained an artillery shrapnel 
wound to the left side of his neck.  This caused a comminuted 
fracture of the first rib.  The wound was debrided, and the 
appellant was hospitalized for two months.  At his December 
1945 separation examination the Veteran was found to have one 
half inch asymptomatic and nondisabling scars at the left 
neck, and posterior right shoulder.  The Veteran complained 
of left neck and shoulder pain when lifting moderately heavy 
objects.  

By rating action in February 1946 service connection was 
granted for posttraumatic residuals, gunshot wound to neck, 
manifested by a one half inch scar left neck, posterior, 
right shoulder, non-symptomatic.  A noncompensable rating was 
assigned. 

By rating action in April 1946, the description was changed 
to a fracture, neck of the first rib, with injury to muscle 
group I, residuals, gunshot wound with one half inch scar 
left neck, with retained foreign body (shrapnel) at level of 
the first dorsal vertebrae, with two metallic sutures at the 
level of the third posterior rib, left manifested by weakness 
of arm, rated as severe, minor arm.  The evaluation was 
increased to 20 percent.

By rating action in August 1948 the evaluation was increased 
to 30 percent.  The rating has remained unchanged since, and 
is protected.

At a January 2006 VA examination the examiner noted that the 
Veteran was seen at the VA Medical Center for treatment.  He 
complained of bilateral intermittent upper extremity pain 
with heavy lifting.  He used a neck brace occasionally. He 
was retired from the Post Office for approximately 19 years. 
X-rays revealed a small metallic density [1 centimeter] to 
the right of C3-C4 level. One more foreign body was noted 
over the clavicle, otherwise the cervical area was within 
normal limits.

Examination revealed a one half inch healed scar with minimal 
adhesion on the left side of the neck.  There was no 
weakness, stiffness, swelling, heat, redness, drainage, 
instability, giving way, locking, or abnormal motion. There 
was no deformity, angulation, false motion, shortening, 
intraarticular involvement, joint or nerve damage, or muscle 
herniation. Muscle function was limited by pain, easy 
fatigability, and weakness. Activities of daily living were 
possible. Upper extremity muscle power was decreased to 4/5. 
The diagnosis was an old shrapnel injury to the left neck 
with foreign bodies remaining in the soft tissue.

At an August 2007 VA examination the claims file was 
reviewed.  The examiner noted that the Veteran received a 
shrapnel wound in 1944 and was hospitalized for approximately 
6 months. He returned to duty about the time the war ended. 
The injury affected muscle group I.  There were no other 
associated injuries.  The muscles were stable. The Veteran 
reported some muscle pain and morning stiffness.  There were 
no muscle tumors or herniation. The entry wound was in the 
trapezious muscle area in the posterior lateral neck on the 
left. There was a 1 centimeter circular scar with no 
adhesions.  There was no tendon, bone, joint, or nerve 
damage. Muscle strength was good.  The cervical range of 
motion was forward flexion to 25 degrees; backward extension 
to 0 degrees; lateral flexion to 10 degrees; and rotation to 
30 degrees.  He had subjective pain and stopped when pain 
started. There was no fatigue, weakness, or lack of 
endurance.  Limitation was secondary to pain.  Repetition did 
not increase the loss of motion.  

Guidance is given under the Rating Schedule for evaluating 
muscle disabilities as slight, moderate, moderately severe, 
or severe. 38 C.F.R. § 4.56 (2008). The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  Id.

A severe disability of the muscles results from through and 
through or deep penetrating wound with extensive debridement, 
prolonged infection, sloughing of soft parts, and 
intramuscular scarring and binding. It requires ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area; and 
severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side. 38 C.F.R. § 4.56(d)(4). If present, 
the following are also signs of severe muscle disability: (a) 
X-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.

The Veteran is assigned a 30 percent schedular disability 
rating pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5301 
which governs disability of Muscle Group I, the extrinsic 
muscles of the shoulder girdle, specifically the trapezius, 
the levator scapulae, and the serratus magnus, which affects 
upward rotation of the scapula and elevation of the arm above 
the shoulder level.  The currently assigned rating is the 
maximum rating under that Diagnostic Code for severe injury 
to this muscle group in the nondominant arm.

The above-cited medical evidence reflects that the Veteran's 
disability mainly involves pain in the left neck area.  As 
noted no muscle herniation or tumor was noted, and no bone, 
joint, or nerve damage was identified.  The examiner found no 
muscle function loss.  

Even if this disability were to be rated by analogy to a 
cervical injury, the rating schedule would provide for no 
more than a 20 percent evaluation.  Simply put, to warrant a 
40 percent evaluation for the neck, the appellant must show 
unfavorable ankylosis of the cervical spine.  As the 
appellant objectively demonstrates motion in each plane of 
cervical movement, ankylosis is not shown.  38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2008).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for an increased evaluation and he is not 
entitled to disability rating in excess of 30 percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2008). 
The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as a marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The Veteran does not demonstrate an "exceptional or unusual" 
disability. He has not required any recent periods of 
hospitalization for his wound residuals.  There is no 
evidence in the claims file to suggest a marked interference 
with employment due to the condition. The Veteran is retired, 
after a long career with the Postal Service, and there is no 
evidence that the appellant retired early due to his left 
neck gunshot wound residuals. Thus, this disability is 
appropriately rated under the schedular criteria, and 
referral for extraschedular consideration is not warranted.

In reaching these decisions the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the instant claims, the doctrine 
is not otherwise for application. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for post traumatic stress disorder is 
denied. 

Entitlement to a rating in excess of 30 percent gunshot wound 
residuals to muscle group I is denied.


REMAND

In February 2008 correspondence the RO informed the veteran 
that entitlement to service connection for an anxiety 
disorder was granted.  In February 2009, the Veteran's 
representative expressed disagreement with that disability 
rating assigned.  Consequently, the RO must issue to the 
Veteran a statement of the case on this matter. Manlincon v. 
West, 12 Vet. App. 242 (1999).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling 
is requested.)

Accordingly, this claim is REMANDED for the following action:

The RO shall issue a statement of the 
case addressing the question what 
evaluation is warranted for an anxiety 
disorder from September 29, 2005?  If, 
and only if, the veteran submits a timely 
substantive appeal addressing this issue 
should it be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


